J. B. McPHERSON, District Judge.
At the time of his. discharge from the position of cook, the libelant was concededly entitled to $5 more than he received, and I think that the deduction of this sum' to' reimburse fhe master for counsel fees that were paid by him in order to obtain advice for his own guidance was improperly made. I agree that the discharge was justified, and that the libelant’s right to wages ceased when he was taken off the ship; but for the sum of $5, with costs, he is entitled to a decree.